 



CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is made and effective as of the
11th day of September 2012, by and between Shades Holdings, Inc., a Florida
corporation (the "Company"), and Vince Vellardita ("Consultant").

 

WHEREAS, the Company desires to have Consultant provide certain consulting
services, as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and

 

WHEREAS, Consultant desires to provide the Services to the Company pursuant to
the terms and conditions of this Agreement in exchange for the Consulting Fee
(defined in Section 2) and expense reimbursement provided for in Section 2.

 

NOW, THEREFORE. in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:

 

1.                  CONSULTING SERVICES. During the term of this Agreement,
Consultant, in the capacity as an independent contractor, shall provide the
services to the Company set forth on Schedule 1 (the "Services"). The Company
acknowledges that Consultant will limit its role under this Agreement to that of
a Consultant, and the Company acknowledges that Consultant is not, and will not
become, engaged in the business of (i) effecting securities transactions for or
on the account of the Company, (ii) providing investment advisory services as
defined in the Investment Advisors Act of 1940, or (iii) providing any tax,
legal or other services. The Company acknowledges and hereby agrees that
Consultant is not engaged on a full-time basis and Consultant may pursue any
other activities and engagements it desires during the term of this Agreement.
Consultant shall perform the Services in accordance with all local, state and
federal rules and regulations.

 

2.                  COMPENSATION TO CONSULTANT.

 

(a)     In consideration for the Services, the Company shall issue to the
Consultant an aggregate of 1,333,333 shares of the Company’s Common Stock on the
date (the “Consulting Shares”). In connection with its receipt of the Consulting
Shares, Consultant represents and warrants to the Company that:

  

(i) Consultant has the requisite power and authority to enter into this
Agreement. No consent, approval or agreement of any individual or entity is
required to be obtained by the Consultant in connection with the execution and
performance by the Consultant of this Agreement or the execution and performance
by the Consultant of any agreements, instruments or other obligations entered
into in connection with this Agreement.

 

(ii) The Consultant is an “accredited investor,” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended,
and the Consultant is able to bear the economic risk of an investment in the
Consulting Shares.

 



 

 

 

(b)     Any commercially reasonable out-of-pocket expenses incurred by
Consultant in connection with the performance of the Services that are
pre-approved by the Company (the "Consultant Expenses") shall be reimbursed by
the Company within thirty (30) days of Consultant submitting to the Company an
invoice that details the amount of the Consultant Expenses and includes written
documentation of each expense. Consultant shall not charge a markup, surcharge,
handling or administrative fee on the Consultant Expenses. The Company
acknowledges that Consultant may incur certain expenses during the term of this
Agreement, but not receive a bill or receipt for such expenses until after the
term of this Agreement. In such case, Consultant shall provide the Company with
an invoice and documentation of the expense and the Company shall reimburse
Consultant for such expenses within five (5) days after receiving such invoice.

 

3.                  TERM. The term of this Agreement shall be for twelve (12)
months and commence as of the date of this Agreement, subject to Section 4 of
this Agreement (the "Tern").

 

4.                  EFFECT OF TERMINATION. This Agreement may be terminated
during the Term by either party upon thirty (30) days’ written notice and under
no circumstance is Consultant under any obligation to return all or any portion
of the Consulting Fee to the Company.

 

5.                  INDEPENDENT CONTRACTOR. Consultant shall act at all times
hereunder as an independent contractor as that term is defined in the Internal
Revenue Code of 1986, as amended, with respect to the Company, and not as an
employee, partner, agent or co-venturer of or with the Company. Except as set
forth herein, the Company shall neither have nor exercise control or direction
whatsoever over the operations of Consultant, and Consultant shall neither have
nor exercise any control or direction whatsoever over the employees, agents or
subcontractors hired by the Company.

 

6.                  NO AGENCY CREATED. No agency, employment, partnership or
joint venture shall be created by this Agreement, as Consultant is an
independent contractor. Consultant shall have no authority as an agent of the
Company or to otherwise bind the Company to any agreement, commitment,
obligation, contract, instrument, undertaking, arrangement, certificate or other
matter. Each party hereto shall refrain from making any representation intended
to create an apparent agency, employment, partnership or joint venture
relationship between the parties.

 

7.                  INDEMNIFICATION.

 

(a) Indemnity by the Company. The Company hereby agrees to indemnify and hold
harmless Consultant and each person and affiliate associated with Consultant
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon any violation of law, rule or regulation by the Company or the
Company's agents, employees, representatives or affiliates.

 

(b) Indemnity by Consultant. Consultant hereby agrees to indemnify and hold
harmless the Company and each person and affiliate associated with the Company
against any and all losses, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal counsel fees), and in addition to
any liability the Company may otherwise have, arising out of, related to or
based upon:

 



 

 

 

 

(i)Any breach by Consultant of any representation, warranty or covenant
contained in or made pursuant to this Agreement; or    

(ii)Any violation of law, rule or regulation by Consultant or Consultant's
agents, employees, representatives or affiliates.

 

(c) Actions Relating to Indemnity. If any action or claim shall be brought or
asserted against a party entitled to indemnification under this Agreement (the
"Indemnified Party") or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to this Section 7 (the "Indemnifying Party"), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying fails to assume the defense of such claims, the Indemnified Party
or any such controlling party shall have the right to employ a single legal
counsel, reasonably acceptable to the Indemnifying Party, in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party's own legal counsel.

 

(d) This Section 7 shall survive any termination of this Agreement for a period
of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary, no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.

 

8.                NOTICES. Any notice required or permitted to be given pursuant
to this Agreement shall be in writing (unless otherwise specified herein) and
shall he deemed effectively given upon personal delivery or upon receipt by the
addressee by courier or by telefacsimile addressed to each of the other Parties
thereunto entitled at the respective address listed below, with a copy by email,
or at such other addresses as a party may designate by ten (10) days prior
written notice:

 

If to the Company:

 

Shades Holdings, Inc.

 

1591 McGregor Blvd. Ste. 4

 

Fort Myers, FL 33908

 

If to Consultant:

___________

 

 

 

 

 

9.           ASSIGNMENT. This Agreement shall not be assigned, pledged or
transferred in any way by either party hereto without the prior written consent
of the other party. Any attempted assignment, pledge, transfer or other
disposition of this Agreement or any rights, interests or benefits herein
contrary to the foregoing provisions shall be null and void.

 



10.         CONFIDENTIAL INFORMATION. Consultant agrees that, at no time during
the Term or a period of five (5) years immediately after the Term, will
Consultant (a) use Confidential Information (as defined below) for any purpose
other than in connection with the Services or (b) disclose Confidential
Information to any person or entity other than to the Company or persons or
entities to whom disclosure has been authorized by the Company. As used herein,
"Confidential Information" means all information of a technical or business
nature relating to the Company or its affiliates, including, without limitation,
trade secrets, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulae, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that "Confidential Information" shall not
include any information that (i) has entered the public domain through no action
or failure to act of Consultant; (ii) prior to disclosure hereunder was already
lawfully in Consultant's possession without any obligation of confidentiality;
(iii) subsequent to disclosure hereunder is obtained by Consultant on a
non-confidential basis from a third party who has the right to disclose such
information to Consultant; or (iv) is ordered to be or otherwise required to be
disclosed by Consultant by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.

 

11.         RETURN OF MATERIALS AT TERMINATION. Consultant agrees that all
documents, reports and other data or materials provided to Consultant shall
remain the property of the Company, including, but not limited to, any work in
progress. Upon termination of this Agreement for any reason, Consultant shall
promptly deliver to the Company all such documents, including, without
limitation, all Confidential Information, belonging to the Company, including
all copies thereof.

 

13.          CONFLICTING AGREEMENTS; REQUISITE APPROVAL. CONSULTANT and the
Company represent and warrant to each other that the entry into this Agreement
and the obligations and duties undertaken hereunder will not conflict with,
constitute a breach of or otherwise violate the terms of any agreement or court
order to which either party is a party, and each of the Company and Consultant
represent and warrant that it has all requisite corporate authority and approval
to enter into this Agreement and it is not required to obtain the consent of any
person, firm, corporation or other entity in order to enter into this Agreement.

 

14.         NO WAIVER. No terms or conditions of this Agreement shall be deemed
to have been waived, nor shall any party hereto be stopped from enforcing any
provisions of the Agreement, except by written instrument of the party charged
with such waiver or estoppel. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.

 



 

 

 

15.         GOVERNING LAW. This Agreement shall be governed by, construed in
accordance with and enforced under the internal laws of the State of New York.
The venue for any legal proceedings in connection with this Agreement shall be
in the federal or state courts located in the City of New York, State of New
York.

 

16.         ENTIRE AGREEMENT. This Agreement contains the entire agreement of
the parties hereto in regard to the subject matter hereof and may only be
changed by written documentation signed by the party against whom enforcement of
the waiver, change, modification, extension or discharge is sought. This
Agreement supersedes all prior written or oral agreements by and among the
Company or any of its subsidiaries or affiliates and Consultant or any of its
affiliates.

 

17.         SECTION HEADINGS. Headings contained herein are for convenient
reference only. They are not a part of this Agreement and are not to affect in
any way the substance or interpretation of this Agreement.

 

18.         SURVIVAL OF PROVISIONS. In case any one or more of the provisions or
any portion of any provision set forth in this Agreement should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.

 

19.         BINDING EFFECT. This Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns,
subject to the restriction on assignment contained in Section 9 of this
Agreement.

 

20.          ATTORNEY'S FEES. The prevailing party in any legal proceeding
arising out of or resulting from this Agreement shall be entitled to recover its
costs and fees, including, but not limited to, reasonable attorneys' fees and
post judgment costs, from the other party.

 

21.          AUTHORIZATION. The persons executing this Agreement on behalf of
the Company and Consultant hereby represent and warrant to each other that they
are the duly authorized representatives of their respective entities and that
each has taken all necessary corporate or partnership action to ratify and
approve the execution of this Agreement in accordance with its terms.

 

22.          ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees
to provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry out the purposes and intent of this Agreement.

 

23.         COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original and all of
which shall constitute one agreement. A telefacsimile of this Agreement may be
relied upon as full and sufficient evidence as an original.

 



 

 

 

24.         COMPLIANCE WITH LAW. Consultant will comply with all laws, rules and
regulations related to its activities on behalf of the Company pursuant to this
Agreement. Consultant shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Consultant may be reasonably deemed to be giving
advice or making a recommendation that Consultant has been compensated for its
services and owns common stock of the Company. Consultant acknowledges that it
is aware that the federal securities laws restrict trading in the Company's
securities while in possession of material non-public information concerning the
Company. Consultant acknowledges that with respect to any Company securities now
or at any time hereafter beneficially owned by Consultant or any of its
affiliates, that he will refrain from trading in the Company's securities while
he or any such affiliate is in possession of material non-public information
concerning the Company, its financial condition, or its business and affairs or
prospects.

 

 

[Signatures on Following Page]

 

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

The Company:

 

Shades Holdings, Inc.

 

 

 

______________________________

By:

 

 

CONSULTANT:

 

 

By:   __________________________ 

         Vince Vellardita

 

 

 

 

 



 

Schedule 1

Services

 

 

The following are the Services that Consultant shall provide to the Company:

·           Introduction to banking relationships

·           Consulting on strategic acquisitions to enhance Company value

·           Capital restructuring

 



 

